ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that JAMES CURCIO, Surrogate of Atlantic County, be suspended from the performance of his judicial duties for a period of two months, without pay, and that certain conditions be imposed, for violating Rule 1:17-1(f)(prohibits a surrogate from engaging in partisan political activity), Canon 1 (a judge should personally observe high standards of conduct to preserve the integrity and independence of the judiciary) and Canon 2A (a judge should act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary) of the Code of Judicial Conduct, and Canon 6.A.3 of the Code of Conduct for Judiciary Employees (prohibits a surrogate from holding an office or position of leadership in or serving as a spokesperson for *336a political party, organization, or club that supports partisan political activity);
And respondent, through counsel, having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted and JAMES CURCIO, Surrogate of Atlantic County, is hereby suspended from the performance of his judicial duties, without pay, for a period of two months, effective January 1, 2014. It is left to the Board of Chosen Freeholders to determine which portion of respondent’s salary he receives as compensation for his judicial duties; and it is further
ORDERED that respondent shall continue to participate actively in treatment programs to address his alcoholism.